Citation Nr: 1700674	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an unspecified right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012 the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

This matter was previously before the Board and remanded in an April 2014 Board Decision and Remand to obtain medical records referred to by the Veteran during his testimony.

This appeal has been processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran currently has a diagnosable right knee disability.


CONCLUSION OF LAW

The evidence of record does not meet the criteria for service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided by a letter in February 2008.  The Board notes that the Veteran returned a signed acknowledgment of his receipt of this letter in March 2008.
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained, and the Veteran testified via video conference at a hearing before the Board in February 2012.

The Board notes in particular that the Veteran testified he received medical treatment from Dr. G., a non-VA physician in South Carolina.  VA sent a letter to the Veteran in November 2015 requesting authorization to obtain treatment records from Dr. G.  To date, the Veteran has made no response to this request.  Consequently, any record of treatment the Veteran received from Dr. G. is not part of the record before the Board.  Nevertheless, the Board finds that VA has substantially complied with the instructions contained in the April 2014 Board Decision and Remand by specifically writing to the Veteran to request authorization to obtain those records.  Moreover, the Board finds that VA has complied with its duty to assist the Veteran in obtaining these records, because "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Simply stated, VA cannot obtain treatment records from a private physician without the Veteran's authorization, authorization that the Veteran has so far declined to provide.

The Veteran was also provided with a VA examination in February 2016 (the report of which has been associated with the claims file).  The Board finds that the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him and reviewing the Veteran's service treatment records, VA treatment records, and VA e-folder (VBMS or Virtual VA), and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection for unspecified right knee disability

Service connection may be established for a disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the evidence does not demonstrate that the Veteran has a disability of his right knee.  The Board, in the April 2014 Decision and Remand, indicated that the Veteran suffered a documented fall from a truck while in service.  However, the personnel and service treatment records in the claims file do not contain any record of such an event.  Similarly, those records do not indicate that the Veteran complained of an injury from falling off a truck while in service, nor do they contain any reference to the Veteran seeking or receiving treatment for an injury resulting from falling off a truck.  The Veteran's knees were normal at the time of his separation examination.

The claims file contains extensive documentation of the medical treatment the Veteran received after his service in the armed forces.  When visiting multiple medical facilities, the Veteran reported that he had knee surgery on his right knee, just as he has testified at the Board hearing.  Nevertheless, there is no medical record of such a procedure in the claims file.

The Veteran has a long history of pain management in both legs related to his nonservice-connected back problems, injury from a post-service motor vehicle accident, and constriction of his blood vessels.  However, the record also demonstrates that the Veteran has rarely, if ever, complained of any disability specifically related to his right knee to a medical professional despite seeking treatment for a wide variety of illnesses and injuries over a significant period of time.  

In this regard, the Veteran's representative directs the Board's attention to records of the Veteran's visits to the Columbia, SC VA medical center in "November 2012 and February 2012" where the representative indicates that the Veteran complained of pain in his knees.  The Board notes that the representative appears to actually be referring to the visits which took place in November 2012 and February 2013.  (Columbia VAMC Treatment Records received 11/15 pages 327 and 358).

The visits to which the representative refers the Board appear to be visits where the Veteran sought mental health treatment.  Based on the records of these visits, it is unclear whether the Veteran was actually complaining about a problem with his knees.  The health care providers who aided the Veteran during these visits listed "Pain in legs and knees" as one of several "PERTINENT MEDICAL PROBLEMS" without providing any detail as to diagnosis or etiology.  What detail the providers included indicates that the Veteran's pain may be related to injuries he received in a motor vehicle accident, and, as previously noted, the primary purpose of these visits was for mental health treatment.  Given the lack of detail in the records of these visits about the Veteran's claimed knee problem, the Board finds that the records to which the representative specifically refers the Board are not probative of any problem related to the Veteran's knees or to his right knee in particular.

On the other hand, the February 2016 VA examination is very probative of the condition of the Veteran's right knee.  The VA examination was conducted by a medical doctor who reviewed the Veteran's service treatment records, subsequent VA treatment records, and VBMS file.  Notably, during the examination, the Veteran reported that he had been injured falling off a vehicle in the 1970's, eventually received a surgical ligament repair on his right knee, and denied that he had any problems with his right knee since that time.  The Veteran also reported that he did not suffer from any flare-ups of his right knee.  However, the physical examination of the Veteran's right knee at this time demonstrated that the Veteran had normal range of motion in his right knee, and no evidence of pain was noted during the examination.  More specifically, the examiner indicated that there was no evidence of pain with weight bearing and no tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing without additional functional loss or decreased range of motion.  The Veteran also had normal muscle strength in his right leg and was not suffering from muscle atrophy or ankylosis during the examination.  The Veteran's right knee was stable.  At the conclusion of the examination, the examiner indicated that "[t]he [V]eteran [did] not currently demonstrate any symptoms or concerns related to his right knee injury and subsequent surgery."

The Board notes that the findings of the VA examiner from 2016 are consistent with the findings of the VA examination from December 1981, a point in time much closer the Veteran's reported injury.  In December 1981, the Veteran was examined and found to have a normal gait and a normal configuration of both knee joints, in addition to a normal range of active and passive motion in all of his joints. Thus, the Board finds that evidence of a present disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board reaches this determination despite being mindful that the Veteran testified that he suffered an injury to his right knee while in service, had a subsequent surgical repair, and continued to have some symptoms of pain in his right knee even after the surgery.  The Veteran is, of course, competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  Moreover, there exists no reason to doubt the credibility of the Veteran's testimony about these events and symptoms.  However, the only symptom of a right knee disability that the Veteran has reported is pain. "[P]ain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence."  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  Here, the medical evidence, and the most recent VA examination in particular, indicates that the Veteran does not suffer from current pain at all.  Therefore, there is no pain to medically attribute to the Veteran's reported in-service injury to establish service connection.  Accordingly, the Veteran's claim of entitlement to service connection is denied.


ORDER

Service connection for an unspecified right knee disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


